Citation Nr: 0518147	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-01 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a tendon transfer of the right shoulder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right hand 
disorder, to include as secondary to the veteran's service-
connected cervical radiculopathy and right shoulder 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in May and August of 2001.  The Board 
remanded this case back to the RO in December 2003.

The claim of entitlement to service connection for a right 
hand disorder, to include as secondary to the veteran's 
service-connected cervical radiculopathy and right shoulder 
disorders, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's right shoulder disorder is productive of 
motion limited above the shoulder level, albeit with pain and 
discomfort upon examination.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for postoperative 
residuals of a tendon transfer of the right shoulder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5024, 5201 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his right shoulder 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In this letter, the 
veteran was also advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed May and August 2001 rating 
decisions.  However, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Moreover, the "duty to assist" letter 
was issued pursuant to the Board's December 2003 remand.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the particular disability for which the 
veteran is service-connected is not listed, it may be rated 
by analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology, are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345, 349-
50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In this case, the RO granted service connection for residuals 
of a tendon transfer of the right shoulder in a December 1985 
rating decision in view of in-service reimplantation of the 
right biceps tendon.  A zero percent evaluation was assigned, 
effective from June 1985.  In a December 1986 rating 
decision, the RO increased this evaluation to 10 percent, 
effective from February 1986, in view of treatment for 
tenderness and pain.  

The veteran underwent a VA orthopedic examination in 
September 2000, during which he reported constant pain in the 
right shoulder.  He indicated that he was not able to lift 
more than 20 pounds and had stiffness after use or prolonged 
activity.  Upon examination, range of motion testing revealed 
forward flexion to 130 degrees, abduction to 180 degrees, and 
internal rotation to 40 and 25 degrees.  There was evidence 
of guarding of movement with passive and active range of 
motion.  Also, spasms were noted when the examiner put the 
veteran through passive range of motion, and there was 
tenderness when the acromioclavicular joint was palpated 
anteriorly.  There was no edema, effusion, instability, 
redness, heat, or abnormal movement.  X-rays of the right 
shoulder from April 2000 were noted to show no abnormalities.  
The diagnoses were chronic bicipital peritendinitis, chronic 
and reoccurring right shoulder strain, and status post 
reimplantation of biceps tendon and release of 
coracoclavicular.  

Following this examination, in May 2001, the RO increased the 
evaluation for the veteran's right shoulder disorder to 20 
percent, effective from May 2000.  However, in an August 2001 
rating decision, the RO found this increase to be clearly and 
unmistakably erroneous, and the prior 10 percent evaluation 
was again made effective for the entire period dating from 
February 1986. 

In June 2004, the veteran underwent a VA orthopedic 
examination at a private facility.  Upon examination, the 
veteran complained of some tenderness with pressure over the 
right shoulder.  The right biceps muscle and tendon 
configuration were normal.  There was some tenderness over 
the upper biceps area with deep palpation.  Against 
resistance, the veteran had fairly good strength but was not 
as strong as on the left.  Discomfort was noted to be 
particularly present during abduction.  Range of motion 
testing revealed flexion to 155 degrees, abduction to 135 
degrees, internal rotation to 60 degrees, and external 
rotation to 70 degrees.  The veteran complained of discomfort 
at the extremes of all of these motions.  The examiner noted 
continued chronic discomfort in the right shoulder, with 
limited shoulder motion and mild weakness of the shoulder.

In this case, the RO has evaluated the veteran's right 
shoulder disorder at the 10 percent rate by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under this section, 
tenosynovitis is to be rated as limitation of motion of 
affected parts as degenerative arthritis, except in cases of 
gout.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Specifically, with regard to shoulder disorders, Diagnostic 
Code 5201 addresses limitation of motion of the arm.  A 
minimum 20 percent evaluation is warranted for limitation of 
motion at the shoulder level for both major and minor joints.

Here, the veteran, who is right-handed, has exhibited 
limitation of motion of the right shoulder.  While he has 
motion beyond the shoulder level, however, there is also 
evidence of significant discomfort on motion upon 
examination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  Moreover, the veteran has 
complained of constant pain.  Given this combination of 
symptoms, the Board finds that it is appropriate for a higher 
evaluation of 20 percent to be assigned under Diagnostic Code 
5201, as the veteran's overall disability picture parallels 
the criteria for this evaluation.

The RO has considered other potentially applicable diagnostic 
codes.  However, there is no evidence of favorable ankylosis 
of scapulohumeral articulation, with abduction to 60 degrees 
and the ability to reach the mouth and head (30 percent under 
Diagnostic Code 5200); limitation of motion of the arm midway 
between the side and shoulder level (30 percent under 
Diagnostic Code 5201); or recurrent dislocation of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, or malunion with marked 
deformity (30 percent under Diagnostic Code 5201).  As such, 
there is no basis for an evaluation in excess of 20 percent.

Overall, the evidence supports a 20 percent evaluation, but 
not more, for the veteran's postoperative residuals of a 
tendon transfer of the right shoulder.  To that extent, the 
appeal is granted.  


ORDER

A 20 percent evaluation for postoperative residuals of a 
tendon transfer of the right shoulder is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  In cases where remand orders are not complied 
with, a further remand is necessary.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

In the December 2003 remand, the Board requested that the 
veteran appear for a VA examination to address whether his 
claimed right hand disorder was etiologically related to 
either a service-connected disorder or to service.  VA 
examinations conducted in June and August of 2004 address the 
question of whether the right hand disorder is etiologically 
related to a service-connected disorder, but the matter of 
whether the right hand disorder is otherwise etiologically 
related to service was not addressed.  This question is 
important in this case, as the veteran was treated for 
swelling of the right hand in May 1986, approximately one 
year following service.  As such, further development is 
needed.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to address the nature and 
etiology of his claimed right hand 
disorder.  The examiner must review the 
entire claims file in conjunction with 
the examination.  Based on the 
examination findings and the claims file 
review, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
right hand disorder is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the veteran's claim of 
entitlement to service connection for a 
right hand disorder, to include as 
secondary to his service-connected 
cervical radiculopathy and right shoulder 
disorders, should be readjudicated.  If 
the determination of this claim remains 
unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


